Citation Nr: 1603728	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for radiculopathy of the right lower extremity.  

2.  Entitlement to an increase in a 10 percent rating for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on an attempted appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2013, the Veteran raised claims for increase for service-connected radiculopathy of the right and left lower extremity.  As discussed below, those issues are not before the Board at this time and are referred to the RO for appropriate action.  


FINDING OF FACT

By a June 2012 decision, the Board granted a separate 10 percent rating for radiculopathy of the right lower extremity and a separate 10 percent rating for radiculopathy of the left lower extremity.  


CONCLUSION OF LAW

As the benefits sought on appeal have already been decided by the Board, there remains no justiciable case or controversy as to these issues before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  The Board has the authority to determine jurisdiction.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101(d) (2015).

In a June 2012 decision, the Board, in part, granted a separate 10 percent rating for radiculopathy of the right lower extremity and a separate 10 percent rating for radiculopathy of a left lower extremity.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) within 120 days.  The Board's decision is final as of the date stamped on the face of the decision when it was mailed.  See 38 C.F.R. § 20.1100 (2015).

In a November 2012 rating decision, the RO implemented the Board's decision and granted a 10 percent rating for radiculopathy of the right lower extremity and a 10 percent rating for radiculopathy of the left lower extremity.  This was a ministerial task, and not one of discretion or a new adjudication.

In January 2013, the Veteran stated that he disagreed with the amount of the 10 percent ratings for radiculopathy of the right and left lower extremities.  Although the submission meets the requirement of a notice of disagreement (NOD), an NOD cannot be filed against an RO decision that implements a decision made by the Board.

The Court has not expressly addressed this type of issue but it implied that it was not permissible to do so in a precedential Order.  See Harris v. Nicholson, 19 Vet. App. 345 (2015).  The Court indicated that the claimant in that case was attempting to get a second chance to appeal the Board decision by filing an NOD with an implementing rating decision.  Id. at 348; see also Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  Thus, allowing as sufficient an NOD to an implementing rating decision would result in this situation.

Here, the RO should have declined to take the January 2013 submission as a NOD to the November 2012 rating decision.  Instead, the submission should have been taken as informal claims for increase for radiculopathy of the right and left lower extremities.  As such, and as noted in the introduction, those claims are referred to the RO for appropriate action as the issuance of a rating decision is necessary as opposed to the statement of the case that was issued in the current attempted appeal.  Then the Veteran will have an opportunity to appeal any benefits denied in the new rating decision rather than the rating decision that merely implemented the Board's prior decision.

Thus, there is no remaining allegation of error of fact or law in the determination granting a separate 10 percent rating for radiculopathy of the right lower extremity and a separate 10 percent rating for radiculopathy of the left lower extremity with respect to these claims.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2015).  Accordingly, the Board is without jurisdiction to review the appeal with respect to these issues, and the two issues must be dismissed without prejudice.  


ORDER

The appeal is dismissed.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


